DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed August 9, 2022 amending claims 1-3 and 5, cancelling claims 4, 6 and 20-21, and adding new claims 22-23 is acknowledged.  Accordingly, claims 1-3, 5, 7-14, 16-19 and 22-23 are pending.  Claims 7-14 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  The restriction requirement mailed October 6, 2021 is still deemed proper.

Accordingly, claims 1-3, 5 and 22-23 are under examination.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5 recites “the knockout cell line of claim 1, wherein the deletion consists of a portion of SEQ ID NO: 5.”   Claim 1 requires that the MCF7 knockout line have “a deletion of only a portion of exon 4.”  According to the Specification, SEQ ID NO: 5 is a sequence of exon 4 ([00010]).  Although claim 1 uses the transition “comprising”, it is in reference to the cell line and not the deletion.  “[H]as a deletion of only a portion of exon 4” in claim 1 is interpreted as closed language such that the only a portion of exon 4 is deleted.  Claim 5 also uses the closed language transition “consists” in reference to the deletion and therefore also requires that the only a portion of SEQ ID NO: 5 is deleted.  Although SEQ ID NO 5 is a species within possible sequences of the genus “exon 4”, the claim requires the absence of those nucleotides instead of their presence. Thus claims 1 and 5 encompass the same genus of TP53 alleles.  Therefore, the cell line of claim 5 does not further limit the cell line of claim 1, from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    

Claim 1 recites “wherein each of the MCF7 breast cancer cells has a deletion of only a portion of exon 4 of both alleles of a TP53 gene”.  It is not clear if “only” requires 1) the only deletion within the entire genome is a portion of TP53 exon 4, 2) the only deletion within TP53 is a portion of exon 4, which would allow the cell to have other genomic deletions in other coding regions in addition to TP53, or 3) only a portion of exon 4 (i.e. not the entire exon) is deleted, but other exons of TP53 could also have deletions or be entirely deleted.
Claims 2-3, 5 and 22-23 are rejected for depending from claim 1 and not remedying the indefiniteness.

Claim 22 recites “The knockout cell line of claim 1, wherein the TP53 gene of both alleles . . . comprise a Cas9 cut site that includes a PAM” of the two recited sgRNAs.  It is not clear how a Cas9 cut site, which is a single bond between two nucleotides, can include a PAM, which is composed of three nucleotides 3’ adjacent to a guide RNA spacer sequence.  It is not clear if the claim requires 1) the Cas9 cut site to be within the PAM, 2) the PAMs of both guide RNAs must be present in the TP53 knockout alleles after Cas9 cleaves the cut sites, or 3) the knockout alleles must still retain the Cas9 cut sites defined by the recites sgRNAs.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

Claim 1 recites “a deletion of only a portion of exon 4 of both alleles of a TP53 gene, wherein the knockout cell line does not express a functional p53 protein”.  “A deletion of only a portion of exon 4” represents a genus of deletions.  Species within the genus include in-frame deletions created by deleting nucleotides in multiples of three and frame-shift mutations caused by deleting nucleotides that are not a multiple of three, such as 5 or 184 nucleotides.  Species within the genus also include small deletions as low as 1 nucleotide and large deletions almost to the length of exon 4, which is 278 nucleotides (See NCBI reference, page 23, highlighted positions 16279 – 16557).  Claim 1 also requires two functional requirements of the deletion: 1) that the deletion knocks out the expression of p53, such that no functional p53 is produced by the cell that is homozygous for the deletion, and 2) that the deletion is not dominant or recessive lethal since a cell line must be established.  
The Specification teaches two TP53 deletion alleles: KO3.4 lines have a deletion of a portion of exon 4 and a complete deletion of exons 5-10, and KO5.6 lines have a 152 base pair deletion in exon 4 (Figs 1B, 3 and 5).  The specification also teaches that deletion alleles don’t express functional full-length p53 proteins (Fig 7).  The specification also teaches the nucleotide sequence of exon 4, but fails to teach what other deletions in the exon would lead the creation of a TP53 knock-out allele.  The specification also fails to provide guidance on how to use the 152 base pair deletion to predict other exon 4 deletions that would create a p53-null cell.  
Ramlee teaches several small deletions in exon 4 (Figure 4) only some of which produce a p53 knockout cell line (Ramlee et al., Scientific Reports (2015) 5:15587, DOI: 10.1038/srep15587, pages 1-13 and Supplemental Material; cited in Office Action mailed May 10, 2022).  Ramlee teaches a 15-nt deletion in exon 4 resulted in p53 protein that appeared smaller than wild-type p53; however, Ramlee does not indicate whether p53 protein missing the 5 amino acids is functional.  A report published in 2019, a year after the effective filing date of the claimed invention, states “little is known about the pathogenicity and cancer risks associated with small in-frame deletions (Quinn et al., Cold Spring Harb Mol Case Stud (2019), 5: a003921, doi:10.1101/mcs.a003921; Abstract).  Therefore, by the effective filing date of the claimed invention is was not predictable what, if any, small in-frame deletions in exon 4 would create a TP53 allele from which no functional p53 protein would be produced.   
Given the examples in the Specification and the prior art teaching deletions within exon 4, it would have been predictable that deletions causing frame shifts would create p53 knock-out alleles.  However, because it was not predictable from the specification or the prior art whether small in-frame deletions would create knock-out alleles, for which homozygous cell lines would not express a functional p53 protein, one skilled in the art would reasonably conclude that Applicants did process the invention as presently claimed.

Regarding claim 5, “wherein the deletion consists of a portion of SEQ ID NO: 5” does not limit the genus of possible deletions of a portion of exon 4 because SEQ ID NO: 5 is exon 4 as described above in Section 112(d).  Therefore, one skilled in the art would reasonably conclude that Applicants did process the invention as presently claimed for the reasons explained for claim 1.

Regarding claim 22, the claim is interpreted as the PAMs of the recited sgRNAs are present in the deletion allele.  The PAMs are near the 5’ and 3’ ends of exon 4 (see NBCI page 3, highlighted positions 16321-16323 & 16514-16516).  The genus of possible deletions in exon 4 that preclude the PAMs is quite large because of the position of the PAMs near the 5’ and 3’ ends of exon 4.  Therefore, it is not predictable if the genus of small in-frame deletions from exon 4 that do not include the PAMs of the recited sgRNAs would result in a p53-knockout allele for the reasons described for claims 1 and 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlee (Ramlee et al., Scientific Reports (2015) 5:15587, DOI: 10.1038/srep15587, pages 1-13 and Supplemental Material; cited in Office Action mailed May 10, 2022, Additional Relevant Art) in view of Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017, of record).  This is a new rejection necessitated by amendment. This rejection addresses the interpretation of claim 1 in which the only deletion in TP53 is a deletion of a portion of exon 4.

Regarding claim 1, Ramlee teaches creating p53-null HCT116 cells using CRISPR/Cas9 (Figure 2b and 4).  Ramlee teaches two sgRNAs targeted to exon 4 of the TP53 gene (Figure 2b).  Ramlee teaches using one of the guide RNAs to create homozygous mutant cells with a 5 bp deletion in Exon 4 (i.e., a deletion of only a portion of exon 4 of both alleles) (Figure 4a-b, clone #4).  Ramlee teaches the homozygous TP53 mutant cells with the 5 bp deletion do not express any p53 protein (Figure 4d, clone #4).
Regarding claim 5, Ramlee teaches the TP53 5 bp deletion of clone #4 (Figure 4b) is within SEQ ID NO:5.  See attached NCBI reference (page 23): SEQ ID NO:5 is highlighted positions 16279 – 16557 and the 5 bp deletion of Ramlee is highlighted positions 16506 – 16510.  
Ramlee does not teach MCF7 cell lines with a deletion in the TP53 gene.  
Mitkin teaches inactivation of p53 in MCF7 cells using CRISPR/Cas9 system (Section 2.3).  Mitkin teaches delivering two guide RNAs targeted to exon 5 to MCF7 cells for disrupting the p53 gene by insertion of a GFP or mCherry marker into exon 5 (Supp Fig S2; Sections 2.3 and 3.1).  Mitkin teaches that insertion occurred in both alleles in approximately 1% of cells (Sections 2.3 and 3.1).  Mitkin teaches cells that expressed GFP from both alleles had no detectable levels of p53 by western blot (Figure 1B; Section 3.1), indicating the cells did not express a functional p53 protein.   Mitkin also teaches “About 50% of all cancers carry mutations in p53 gene which are often associated with increased metastatic potential and elevated expression of a number of chemokines and their receptors.” (Section 1).  Finally, Mitkin teaches “p53 knockdown using p53-speciﬁc shRNA in MCF-7 human breast cancer cells leads to elevated expression of CXCR5 chemokine receptor gene.”
It would have been obvious to one skilled in the art before the invention was effectively filed to have used the p53-positive MCF7 breast cancer cell line taught in Mitkin instead of the p53-positive HCT116 colorectal cancer cell line in Ramlee because it would have amounted to a simple substitution of one p53-positive cancer cell line with another by known means to yield predictable results.  Both Mitkin and Ramlee are directed to creating p53 mutants in cancer cell lines.  One would have had a reasonable expectation of success of deleting a portion of exon 4 in p53 using a guide RNA taught in Ramlee in the MCF7 cells of Mitkin because both Mitkin and Ramlee use CRISPR/Cas to modify the genome of the TP53 gene in a cell culture line.  One would have also predicted that the exon 4 deletions in MCF7 cells would result in absence of expression of a functional p53 because Ramlee teaches that p53 expression is abrogated by the deletion of 5 particular nucleotides.  One would have been motivated to specifically delete a portion of exon 4 in MCF7 cells in order to make a p53 knockout line for studying the effects of p53 mutations specifically in breast cancer.   


Claims 2-3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramlee (Ramlee et al., Scientific Reports (2015) 5:15587, DOI: 10.1038/srep15587, pages 1-13 and Supplemental Material) and Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017) as applied to claims 1 and 5 above, in further view of NCBI (Homo sapiens tumor protein p53 (TP53), RefSeqGene (LRG_321) on chromosome 17 NCBI Reference Sequence: NG_017013; published January 10, 2017; of record).  This is a new rejection necessitated by amendment.

Regarding claim 22, as indicated above in Section 112(b), it is not clear what “wherein the TP53 gene of both alleles . . . comprise a Cas9 cut site that includes PAM[s] of [the two sgRNAs]” encompasses.  For the purposes of compact prosecution, the clause is interpreted to mean that the 3-nucleotide PAM sequences of recited sgRNAs are present in the deletion allele created by Cas9 cleavage.  According to the Fig. 5 of the present disclosure, the PAMs of the recited guide RNAs are CCG and TGG, which are highlighted positions 16321-16323 & 16514-16516 in the attached NCBI reference (page 23).  It is noted that the target strand of SEQ ID NOs 30 and 32 are opposite.  Thus, the PAM, CCG, is recited in Fig 5 is in relation to the non-target strand.  The reverse complement of 5’-CCG is 5’-CGG, which conforms to the established Cas9 PAM requirement of 5’-NGG.

The teachings of Ramlee and Mitkin are recited and applied above for claims 1 and 5.  Ramlee teaches the 5 bp deletion allele contains the TGG PAM of SEQ ID NO:32 (Figure 4b, clone #4).  Ramlee additionally teaches another deletion in exon 4 consisting of 15 base pairs, which does not eliminate p53 protein from the cell as detected by immunoblot (Figure 4b, clone #1).  Ramlee also teaches the addition of 70 bp in exon 4 creates a null-p53 knockout mutant (Figure 4b, clone #2).  Ramlee also teaches the addition and/or deletion of 1, 11, 17 and 109 base pairs in the coding sequence of the ATRX gene creates null-ATRX cells (Figure 3b and d).
Although the deletion in Ramlee includes a portion of exon 4, the deletion does not comprise SEQ ID NO: 4 or 152 base pairs of exon 4.  Ramlee does not teach that the 5 bp deletion allele of TP53 contains the PAM of SEQ ID NO: 30.  
NCBI teaches the sequence of the TP53 gene (pages 21-26).  NCBI teaches the TP53 gene contains sequence SEQ ID NO 5, which corresponds to nucleotides 16279-16557 (page 23, highlighted).  NCBI also teaches nucleotides 16279-16557 code for an exon (page 19, highlighted) and is found in the mature mRNA (page 7, highlighted).  NCBI also teaches the TP53 gene contains sequence SEQ ID NO 4, which corresponds to nucleotides 16232-16510 (page 23, between vertical lines).  NCBI teaches that the sequence corresponding to SEQ ID NO 4 is 188 base pairs (page 23, sequence between vertical lines).  NCBI also teaches a CGG sequence adjacent to a target sequence corresponding to SEQ ID NO: 30.
It would have been obvious to one skilled in the art before the invention was effectively filed to have specifically created a TP53 mutant allele in which the 188 base pairs of SEQ ID NO:4 are deleted or any 152 bases in exon 4 are deleted in order to create a p53 knockout cell line because it would have amounted to using a known sequence of the TP53 gene and a known technique of creating TP53 knockout lines to yield predictable results.  Ramlee teaches deletions and insertions in exon 4 that are not a multiple of three base pairs (i.e., frame shift mutations) creates p53-null cells.  One skilled in the art would predict that deleting 152 or 188 base pairs from exon 4 would likewise create a null-allele from which no functional p53 protein can be made because deletions of 152 and 188 base pairs are frame shift mutations.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ramlee (Ramlee et al., Scientific Reports (2015) 5:15587, DOI: 10.1038/srep15587, pages 1-13 and Supplemental Material), Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017) and NCBI (Homo sapiens tumor protein p53 (TP53), RefSeqGene (LRG_321) on chromosome 17 NCBI Reference Sequence: NG_017013; published January 10, 2017), as applied to claims 1-3 and 5 above, in further view of Wanzel (Wanzel et al., Nature Chemical Biology (2016), 12(1): 22-28; of record), Cong (Cong et al., Science (2013), 339: 822-823) and Mohr (Mohr et al., The FEBS Journal (2016), 283: 3232-3238).  

The teachings of Ramlee, Mitkin and NCBI are recited above and applied as for claims 1-3, 5 and 22.  NCBI also teaches a deletion of 184 base pairs would create a TP53 allele comprising SEQ ID NO: 35 (page 26, underlining positions 16305-16326...16511-16530 corresponding to SEQ ID NO: 35).  
 Ramlee, Mitkin and NCBI do not teach the use of two guide RNAs used to produce a deletion in exon 4 of TP53.  Ramlee, Mitkin and NCBI do not teach a specific TP53 allele which comprise a SEQ ID NO:34 or 35. 
Wanzel teaches generating p53 knockout lines using CRISPR/Cas in HCT116 cells (page 9, ¶5 through page 10, ¶3).  Wanzel teaches guide RNAs targeted to TP53 intron 1, exon 3, exon 5, intron 5, exon 7 and intron 9 (page 9, ¶5 through page 10, ¶2). Wanzel teaches using two guide RNAs targeted to intron 1 and intron 9 in order to create cells with a large deletion of exons 2 through 9 (page 10, ¶3; figure 1d-e; page 4, 3).  Wanzel teaches cells with the large deletion did not have detectible levels of p53 by immunoblot (Figure 1e), indicating the cells did not express a functional p53 protein. 
Cong teaches the Cas9 cleavage site is 3 nucleotides away from the PAM within the spacer sequence (Figures 3a and 4g).  Cong teaches Cas9 recognizes sequences with PAMs of NGG (page 820, ¶3).  Cong teaches using two guide RNAs to create a 118 bp deletion within a gene (Figure 4g).  Cong teaches the deletion junction occurs between the two Cas9 cute sites (Figure 4g) 
Mohr teaches the state of the art in CRISPR guide RNA design (Abstract).  Mohr teaches in order to design a guide RNA, a researcher must define the target region, the specific Cas9 protein used, and what PAM sequences are recognized by the Cas9 protein (page 3232, ¶1).  Mohr teaches there are many readily available tools researchers can use to design gRNAs (page 3234, ¶3).  Mohr teaches that most of the tools check for an appropriate PAM next to a predicted gRNA target (page 3234, ¶3).  Mohr teaches some of the tools provide scores that reflect the predicted effectiveness of the gRNA (page 3234, ¶3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have designed guide RNAs targeting the known sequence of TP53 exon 4, such as SEQ ID NOs: 30 and 32 to create the specific deletion allele in TP53 exon 4 so as to contain SEQ ID NO 35 because it would have amounted to applying the known Cas9 cleavage mechanism to create gene deletions and predictable guide RNAs for a known TP53 gene sequence for the purposes of creating a predictable TP53 knockout allele.  NCBI teaches the known sequence of TP53 exon 4.  Using the published NCBI TP53 gene sequence, one skilled in the art would recognize that a deletion of 184 base pairs in exon 4 would create a frame shift mutation.  Because Ramlee teaches frame shift mutations within exon 4 create p53-null mutations, one skilled in the art would predict that a 184 base pair deletion would likewise create a p53-null mutant cell.  One skilled in the art would predict that two guide RNAs could be used to create a deletion within the TP53 gene because Wanzel demonstrates the feasibility to do so.  One skilled in the art would also have a reasonable expectation of designing two guide RNAs that could target Cas9 to cleave at specific sites to produce the claimed TP53 deletion allele because the TP53 gene sequence was previously disclosed, the PAM requirements of Cas9 are well known in the art as evidence by Cong, Ramlee and Wanzel, and Mohr teaches those are the requirements for generating efficient gRNAs using design programs.  Because Wanzel teaches two guide RNAs are needed to produce a large deletion and NCBI teaches exon 4 has two known Cas9 PAM sequences 194 base pairs apart (page 23, highlighted positions 16321-3 & 16514-6), one skilled in the art would be motivated to specifically use guide RNAs directed toward those PAM sites to create a deletion.  Finally, because Cong teaches deletion junctions occur precisely at Cas9 cleavage sites, which are 3’ nucleotides away from the PAM, one skilled in the art would predict that a TP53 deletion allele comprising SEQ ID NO 35 would be created using guide RNAs directed to the Cas9 PAM sites in TP53 exon 4.  


Response to Arguments
Applicant' s arguments with respect to the rejection under 103 of claims 1-3 and 5 have been considered but are moot as the they are not directed to the presently rejected amended claims (Remarks, pages 7-8).  It is noted that the previously rejected claims encompassed a cell with a TP53 deletion comprising SEQ ID NO: 5.  The presently amended claims recite a cell with a TP53 deletion comprising only a portion of, or consisting of a portion of, exon 4 or SEQ ID NO:5, which is interpreted as closed language.  As such the claims do not encompass a TP53 allele with deletions outside of exon 4 as disclosed in Wanzel.  Therefore, the amendments to claims 1-3 and 5 necessitated a new rejection.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600